Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1053 Filed 12/28/20 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

 

 

 

SOUTHERN DIVISION
MARY JEAN CALKINS-DARLING, Case No. 1:20-CV-901
¥ Plaintiff, Hon. Robert J. Jonker
FILED - LN
CITY OF LANSING MICHIGAN, AMY L December 28, 2020 4:14 PM
CASTILLO ,City of Lansing Police officer, ae = te ak COURT
INGHAM COUNTY BOARD OF Seg em ce ee

SCANNED err UA

COMMISSIONERS, DOES 1-22, ERIC A.
SCHERTZING ,Ingham County Treasurer,
CAITLIN BUDZINSKL Ingham County
Police officer,

Defendants.

Plaintiff’s request for Extension of time to respond-

Defendants asked the court on December 4, 2020 for an extension of time in which to

respond to Plaintiff's first amended Complaint. The Court granted the Defendant’s request.

These same Defendants who were granted an extension from the court and submitted
their answer almost two weeks after the original deadline failed to provide Plaintiff a complete

and accurate record of their response to the first amended Complaint.

Plaintiff’s request for extension due to Defendants providing
incomplete record to Plaintiff. Page 1 of 5. CASE NO. 1:20-CV-901
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1054 Filed 12/28/20 Page 2 of 8
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1055 Filed 12/28/20 Page 3 of 8

Defendants mailed Plaintiff an incomplete record as their response to the first amended
complaint.

Defendants mailed to Plaintiff their “DEFENDANTS CITY OF LANSING AND AMY 1.
CASTILLO’S ANSWER TO FIRST AMENDED COMPLAINT AND AFFIRMATIVE

DEFENSES” document with pages missing.

Defendant’s “DEFENDANTS CITY OF LANSING AND AMY I. CASTILLO’S
ANSWER TO FIRST AMENDED COMPLAINT AND AFFIRMATIVE DEFENSES” sent to
Plaintiff by the defendants is not identical to the document that the defendants submitted to the

court (photos available upon request).

Three indicators of the missing pages:
1) Gaps in the pagination typed by the writer of the document.

2) Gaps in the Western District Federal Court assigned ECF page numbers.
3) Absence of pages 31 and 32.
The facts in this case, the evidence referenced in the first amended complaint, exhibits
already submitted to the court, additional exhibits and index of authorities in preparation to

submit to the court, show that some or all of the defendants acted in collusion and conspiracy to

violate and deprive of Constitutionally Protected Rights,

Plaintiff’s request for extension due to Defendants providing
incomplete record to Plaintiff. Page 2 of 5. CASE NO. 1:20-CV-901
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1056 Filed 12/28/20 Page 4 of 8

Preparation of Plaintiff’s answer to Defendants response to first amended complaint,
requests for discovery, interrogatories, and requests to produce documents, necessitates Plaintiff

having the complete and full responses from all Defendants.

This failure on the part of the Defendants provides Plaintiff opportunity to request from

the court a summary disposition in favor of the Plaintiff.

For Plaintiff to proceed fairly in drafting answer to Defendant’s response to first amended
complaint it is essential for Plaintiff to have the complete record identical to that which the

Defendants submitted to the court.

Some of the Defendants in this case, through their legal counsel, contacted the Plaintiff
on December 4, 2020 using the phone number Plaintiff provided to the Western District Federal
Court. A voice mail from Defendants was left for Plaintiff on this — the last day of the time
frame in which Defendant’s response was due. Plaintiff returned the call that same day and spoke
with Defendant’s legal counsel. Defendant’s legal counsel requested Plaintiff’s agreement to an
extension of time for Defendants to respond to the first amended complaint.

Defendant’ legal representative, who identified herself as one of the attorneys the

Defendants, agreed to email Plaintiff the Defendant’s written request for extension so Plaintiff

Plaintiff’s request for extension due to Defendants providing

incomplete record to Plaintiff. Page 3 of 5. CASE NO. 1:20-CV-901
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1057 Filed 12/28/20 Page 5 of 8
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1058 Filed 12/28/20 Page 6 of 8

could take a look at it. Plaintiff told the attorney Plaintiff would get back to her within an hour
and a half after receiving the email.

Plaintiff provided Plaintiff’s email address to the attorney. Plaintiff clearly spelled out
Plaintiff’s email address for the attorney. The attorney read Plaintiff’s email address back to
Plaintiff. Plaintiff kept a record of this conversation.

No email from the Defendant’s attorney arrived that day. Several days later- during the
following week- Plaintiff received in the mail a paper copy of the Defendant’s request for an
extension. Plaintiff’s email address was typed incorrectly in the document.

Plaintiff requests that the court require the defendants who sent the incomplete record to send
Plaintiff a complete record of the entire document identical to the document they submitted to the
court. Plaintiff requests an extension of time in which to review Defendant’s complete and
accurate response.

Plaintiff requests that the time in which Plaintiff has to respond to all of the defendants
toll from the time in which Plaintiff receives the complete and accurate documents, identical to

the documents the Defendants submitted to the court.

Plaintiff's request for extension due to Defendants providing
incomplete record to Plaintiff. Page 4 of 5. CASE NO. 1:20-CV-901
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1059 Filed 12/28/20 Page 7 of 8
Case 1:20-cv-00901-RJJ-PJG ECF No. 32, PagelD.1060 Filed 12/28/20 Page 8 of 8

Plaintiff respectfully asks the Court for an extension of 21 days after Plaintiff’s receipt of the
complete documents from all of the defendants in which to review and respond to all of the Defendants
responses to the First Amended Complaint.

Filings in this case are mailed to Plaintiff. This causes a delay in Plaintiff’s access to the

document past the time the documents are submitted to the court.

Respectfully submitted,

Date: December 28, 2020 (Mey

Mary Jean Calkins-Darling a8 Wu
self-represented PLAINTIFF sis

 

P.O.BOX #235
East Lansing, MI 48826

CERTIFICATE OF SERVICE
Mary Jean Calkins-Darling hereby certifies that: on December 28, 2020, she caused to be

served a copy of PLAINTIFF’s REQUEST FOR EXTENSION OF TIME TO RESPOND by
hand delivery to the United States District Court for the Western District of Michigan, Southern
Division, which will provide electronic notice of this filing to counsel of record, as listed below.

Ak madod by US. Pus Seevie os
Attorneys for Defendants City of Lansing and Amy L. Castillo
124 W. Michigan Ave, 5* Floor
Lansing, MI 48933
(517)483-4320

AND to:
Attorneys for Ingham County Defendants
COHL, STOKER AND TOSKEY P.C.
Bonnie G. Toskey
Timothy Perrone
601 N. Capitol Ave.
Lansing, MI 48933
(517)372-9000

Plaintiff’s request for extension due to Defendants providing incomplete
record to Plaintiff. Page 5 of 5 . CASE NO. 1:20-CV-9015

~~
